        Case 7:17-cv-02810-PMH-PED
Case 7-17-cv-02810-PMH-PED          Document
                              Document       140 inFiled
                                       138 Filed    NYSD 07/14/20 Page 1 ofPage
                                                           on 06/30/2020    2   1 of 2



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



    RICKY KAMDEM-OUAFFO,                                                    Case #
                                         Plaintiff,                17-cv-02810-KMK-PED
                  Vs.


    BALCHEM COPORATION,                                            NOTICE OF MOTION
                                                                   PURSUANT TO THE
    GIDEON OENGA (In Personal Capacity and/or in Capacity          FED. R. CIV. P. RULE
    with Balchem Corporation)                                            72(b)(2)
    BOB MINIGER (In Personal Capacity and/or in Capacity
    with Balchem Corporation)
    RENEE McCOMB (In Personal Capacity and/or in Capacity
    with Balchem Corporation)
    THEODORE HARRIS, CEO (In Personal Capacity and/or in
    Capacity with Balchem Corporation)
    JOHN KUEHNER (In Personal Capacity and/or in Capacity
    with Balchem Corporation)
    TRAVIS LARSEN (In Personal Capacity and/ or in Capacity
    with Balchem Corporation)
    MICHAEL SESTRICK (In Personal Capacity and/or in
    Capacity with Balchem Corporation)
    Defendants.


   TO: ALL DEFENDANTS AND TO THE COURT

          PLEASE, TAKE NOTICE that on a date and time to be determined by the Court, the

   Plaintiff will appear before Hon. Halpern, U.S.D.J. at the US District Court for the Southern

   District of New York situated at 300 Quarropas St, White Plains, NY 10601, for an Order pursuant

   to the Fed. R. Civ. P. Rule 72(b)(2) to “reject, or modify the recommended disposition; receive

   further evidence; or return the matter to the magistrate judge with instruction” concerning the

   Magistrate Judge’s [ECF # 131] Scheduling Order.


                                                      1
        Case 7:17-cv-02810-PMH-PED
Case 7-17-cv-02810-PMH-PED          Document
                              Document       140 inFiled
                                       138 Filed    NYSD 07/14/20 Page 2 ofPage
                                                           on 06/30/2020    2   2 of 2



            The Plaintiff’s Motion will be supported by the Plaintiff’s [ECF # 132] “NOTICE AND

   OBJECTIONS TO THE MAGISTRATE JUDGE’S [ECF # 131] SCHEDULING ORDER” as

   unopposed, and by documents currently on the docket.

            The time and the date of the Plaintiff’s motion for Summary Judgement will be set by the

   Court.

   Date: 06/30/2020
                                                Ricky Kamdem-Ouaffo
                                                P.O. Box 381
                                                New Brunswick, NJ 08903
                                                Tel: 1 732 763 8622
                                                E-mail (For ECF): rickykamer@gmail.com



            Defendants are directed to respond to Plaintiff's Notice of Objections to the
            Magistrate Judge's Scheduling Order (Doc. 132) by July 17, 2020.

            SO ORDERED.

            __________________________
            Philip M. Halpern, U.S.D.J.

            Dated: New York, NY
                   July 14, 2020




                                                   2
